Title: From George Washington to Lieutenant Colonel Robert Hanson Harrison, 20 January 1777
From: Washington, George
To: Harrison, Robert Hanson



My dear Sir,
Morris Town Jany 20th 1777.

Mr Johnston (who is now become a member of my Family) deliverd me your Letter of the 18th last night.
I beg of you to consult, and in my name advise and direct, such measures as shall appear most effectual to stop the progress of the Small pox. when I recall to mind the unhappy situation of our Northern Army last year I shudder at the consequences of this disorder if some vigorous steps are not taken to stop the spreading of it. Vigorous measures must be adopted (however disagreeable & inconvenient to Individuals) to remove the Infected & Infection before we feel too sensibly the effects.
I wish to Heaven the expected reinforcements were joind—(under the rose I say it)—My situation with respect to numbers, is more distressing than it has ever been yet; & at a time when the Enemy are Assembling their Force from all Quarters no doubt with a view either to Rout this Army or to move towards Philadelphia as I cannot suppose them so much uninformed of our strength as to believe they are acting upon a Defensive Plan at this hour.
I am exceeding glad to hear you are getting better of your complaints,

I would not wish you to come out too soon—that may only occasion a relapse which may add length of time to your confinement.
Be so good as to forward the Inclosed to Captn Hamilton, & thank Cap. Gibbs for the Gloves sent me. Apropos—was those Gloves intended to remind me of him. Pray find out if you can, and let me know what his expectations are; Most Affectionately I am Yrs

Go: Washington


P.S. Doctr Cockran will set out tomorrow for New Town & will assist you in the Matters before mentioned relative to the Small pox people.

